Exhibit 23(b) DEGOLYER AND MACNAUGHTON 5 SUITE 800 EAST DALLAS, TEXAS 75244 February 27, 2012 Denbury Resources Inc. 5320 Legacy Drive Plano, Texas 75024 Ladies and Gentlemen: We hereby consent to the use of the name DeGolyer and MacNaughton, to references to DeGolyer and MacNaughton, to the inclusion of our Letter Report dated January 31, 2012, regarding the proved reserves of Denbury Resources, and to the inclusion of information taken from our “Appraisal Report as of December 31, 2011 on Certain Properties owned by Denbury Resources Inc. SEC Case”, “Appraisal Report as of December 31, 2010 on Certain Properties owned by Denbury Resources Inc. SEC Case”, and “Appraisal Report as of December 31, 2009 on Certain Properties owned by Denbury Resources Inc. SEC Case”, in the Annual Report on Form 10-K of Denbury Resources Inc. for the year ended December 31, 2011. Very truly yours, /s/ DeGolyer and MacNaughton DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716
